Citation Nr: 1818546	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes) with diabetic peripheral neuropathy and erectile dysfunction. 

2.  Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from March 1996 to December 1996, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attending a hearing before the undersigned in June 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran incurred diabetes to a compensable degree within one year of his separation from service.

2.  The Veteran has diabetic peripheral neuropathy, a recognized complication of diabetes, and erectile dysfunction at least as likely as not due to diabetes.

3.  The evidence of record indicates that the Veteran incurred hypothyroidism to a compensable degree within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes with diabetic peripheral neuropathy and erectile dysfunction have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for hypothyroidism have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes

The medical evidence of record, including a September 2017 Disability Benefits Questionnaire authored by the Veteran's physician, indicates that the Veteran suffers from diabetes mellitus type I.  The Veteran's November 1985 Report of Medical Examination at entrance reveals that the Veteran's endocrine system was rated as normal, and the Veteran's contemporaneous Report of Medical History does not describe the Veteran as suffering from diabetes or "[s]ugar or albumin in [his] urine."  The Veteran's March 1990 Report of Medical Examination at separation and March 1990 Report of Medical History contain similar findings, as does the Veteran's August 1995 Report of Medical Examination and August 1995 Report of Medical History.  

April 2011 and February 2014 private medical opinion letters submitted by the Veteran's physician, Dr. S.S., stated that the Veteran had Type 1 diabetes; that in November 1997 (within a year of his December 1996 separation from service) laboratory testing results were indicative of diabetes which resulted in oral medication being prescribed; and that "it seems likely that he did have diabetes some time in 1996 but to our knowledge had no diabetes or symptoms consistent with diabetes prior."  Private treatment records dated in December 1997, within a year of his December 1996 separation from service, note under diagnosis "new DM [diabetes mellitus]."

Service connection may be established for a chronic disease which manifests to a compensable degree within one year of a veteran's separation from service.  See 38 C.F.R. § 3.307(a)(2), (3).  Diabetes is such a disease.  See 38 C.F.R. § 3.309(a).  Given the evidence of record, which indicates that the Veteran's diabetes manifested to a compensable degree within one year of his separation from service in December 1996, entitlement to service connection for diabetes is warranted.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.

An April 2014 VA examination report found that the Veteran has diabetic peripheral neuropathy, a recognized complication of diabetes, and erectile dysfunction at least as likely as not due to diabetes.  Accordingly, service connection is also warranted for these related disorders.

Hypothyroidism

The medical evidence of record, including a September 2017 Disability Benefits Questionnaire authored by the Veteran's physician, indicates that the Veteran suffers from hypothyroidism.  The Veteran's November 1985 Report of Medical Examination at entrance reveals that the Veteran's endocrine system was rated as normal, and the Veteran's contemporaneous Report of Medical History does not describe the Veteran as suffering from hypothyroidism or "[t]hyroid trouble."  The Veteran's March 1990 Report of Medical Examination at separation and March 1990 Report of Medical History contain similar findings, as does the Veteran's August 1995 Report of Medical Examination and August 1995 Report of Medical History.  

An April 2011 private medical opinion letter submitted by the Veteran's physician indicates that the results of testing performed in November 1997 revealed that the Veteran recorded low thyroid hormones, represented by a finding of "TSH of 40.6 uIU/ml."  Private treatment records indicate that, in December 1997, the Veteran was prescribed medication ("Levothroid") to treat hypothyroidism.  A September 2017 private medical opinion letter submitted by the Veteran's physician indicates that the Veteran's November 1997 tests results were "indicative of an underactive thyroid.  (HYPOTHYROID)," and also notes that he was prescribed medication to treat hypothyroidism in December 1997.  

As noted above, service connection may be established for a chronic disease which manifests to compensable degree within one year of a veteran's separation from service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.307(a)(2), (3).  Hypothyroidism is such a disease.  See 38 C.F.R. § 3.309(a) (listing "[e]ndocrinopathies" or endocrine disorders as chronic diseases).  Given the evidence of record, which indicates that the Veteran's hypothyroidism manifested to a compensable degree within one year of his separation from service in December 1996, entitlement to service connection for hypothyroidism is warranted.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.


ORDER

Service connection for diabetes with diabetic peripheral neuropathy and erectile dysfunction is granted.

Service connection for hypothyroidism is granted.




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


